Name: 83/180/EEC: Commission Decision of 7 April 1983 repealing Decision 82/826/EEC concerning certain protection measures against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-22

 Avis juridique important|31983D018083/180/EEC: Commission Decision of 7 April 1983 repealing Decision 82/826/EEC concerning certain protection measures against classical swine fever Official Journal L 104 , 22/04/1983 P. 0041 - 0041*****COMMISSION DECISION of 7 April 1983 repealing Decision 82/826/EEC concerning certain protection measures against classical swine fever (83/180/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 82/826/EEC (3), modified by Decision 82/911/EEC (4), established certain protective measures against classical swine fever because of the existence of an epizootic of classical swine fever in certain regions of the territory of Belgium; Whereas since there has been a favourable development in the epizootological situation and the applied measures have allowed a clarification of the situation in the control of the disease; Whereas, following this situation it is advisable to re-establish intra-Community trade in live pigs coming from regions which have been suspended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 82/826/EEC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57. (3) OJ No L 347, 7. 12. 1982, p. 24. (4) OJ No L 381, 31. 12. 1982, p. 25.